DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 5, 8 and 12 are objected to because of the following informalities: claims 1 and 8 recite “… and a right member those define”; claim 5 and 12 recite “… and a second support member those extend.” The use of “those” is incorrect language. Examiner suggests deleting “those.”  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 8 rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 4,064,957 to Parham.
Regarding claim 1, Parham discloses a chassis for a vehicle comprising: a front member (24), a rear member (26), a left member (20), and a right member (22) define a trapezoidal frame (see Figure 2), wherein the front member is shorter in length than the rear member (see Figure 2), the front member and the rear member are parallel to each other, the left member and the right member are of same lengths and extend between the front member and the rear member (see Figure 2); a first longitudinal member (42) and a second longitudinal member (42’) extend between the front member and the rear member, the first longitudinal member and the second longitudinal member are parallel to each other and perpendicular to the rear member (see Figure 2), the first longitudinal member and the second longitudinal member are spaced apart from each other; and a first traverse member (50) extends between the left member and the right member, the first traverse member is parallel to the rear member (see Figure 2), the first traverse member is smaller in length than the rear member, wherein a battery area (area above 30, see Figures 2 and 3, battery 63) extends between the rear member and the first traverse member, a plurality of batteries can be placed on the battery area (battery 63 placed on area).
Regarding claim 8, Parham discloses a vehicle (10) comprising: a chassis (see Figure 2) comprising: a front member (24), a rear member (26), a left member (20), and a right member (22) those define a trapezoidal frame (see Figure 2), wherein the front member is shorter in length than the rear member (see Figure 2), the front member and the rear member are parallel to each other, the left member and the right member are of same lengths and extend between the front member and the rear member (see Figure 2); a first longitudinal member (42) and a second longitudinal member (42’) extend between the front member and the rear member (see Figure 2), the first longitudinal member and the second longitudinal member are parallel to each other and perpendicular to the rear member (see Figure 2), the first longitudinal member and the second longitudinal member are spaced apart from each other; and a first traverse member (50) extends between the left member and the right member, the first traverse member is parallel to the rear member (see Figure 2), the first traverse member is smaller in length than the rear member, wherein a battery area (above 30) extends between the rear member and the first traverse member, a plurality of batteries (63) can be placed on the battery area, wherein the vehicle further comprises the plurality of batteries (63) mounted on the battery area (see Figure 3).
Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 7,007,761 to Johnson, IV (hereinafter Johnson).
Regarding claims 1, Johnson discloses a vehicle (10) comprising: a chassis (70) comprising: a front member (12”), a rear member (12’ to 12vi; see Figure 3), a left member (near 12 in Figure 3), and a right member (near 12v in Figure 3) those define a trapezoidal frame, wherein the front member is shorter in length than the rear member, the front member and the rear member are parallel to each other (see Figure 3), the left member and the right member are of same lengths and extend between the front member and the rear member (see Figure 3); a first longitudinal member (12viii) and a second longitudinal member (12vii) extend between the front member and the rear member, the first longitudinal member and the second longitudinal member are parallel to each other and perpendicular to the rear member (see Figure 3), the first longitudinal member and the second longitudinal member are spaced apart from each other; and a first traverse member (12, see Figures 3 and 4) extends between the left member and the right member, the first traverse member is parallel to the rear member, the first traverse member is smaller in length than the rear member (see Figure 3), wherein a battery area (above 12’ in Figure 4) extends between the rear member and the first traverse member.
Regarding claim 2, Johnson discloses a second traverse member (cross member near 14 in Figure 3) that extends between the left member and the right member, the second traverse member is parallel to the rear member, the second traverse member is smaller in length than the first traverse member (see Figure 3).
Regarding claim 3, Johnson discloses a third traverse member (cross member near 76 in Figure 3) that extends between the left member and the right member, the third traverse member is parallel to the rear member, the third traverse member is smaller in length than the second traverse member (see Figure 3).

    PNG
    media_image1.png
    384
    728
    media_image1.png
    Greyscale

Modified Figure 3

	Regarding claim 4, Johnson discloses a first leg, a second leg, and a third leg, wherein the first leg, the second leg, the third leg, and a portion of the rear member form a square or rectangular shape tail portion (see Modified Figure 3 above).
	Regarding claim 5, Johnson discloses a first support member (near 38) and a second support member (near 38’) those extend between the first traverse member and the rear member, the first support member and the second support member are parallel to each other and perpendicular to the rear member (see Figure 3).
	Regarding claim 6, Johnson discloses the tail portion (back of Figure 3) is configured to mount a rear-drive unit (54) of the vehicle, and the front member is configured to mount a single front steering wheel (20, see Figure 2).
	Regarding claim 7, Johnson discloses the vehicle is an electric vehicle (see col. 3, lines 4-18), the vehicle having a single front wheel (20) and two rear wheels (24; see Figure 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of US Patent Publication 2010/0071983 to Holland.
Regarding claim 8, Johnson is discussed above, and further discloses that the vehicle can be an electrically powered vehicle (col. 3, lines 4-18), but fails to disclose the vehicle having a plurality of batteries mounted in the battery area.
Holland discloses that a battery pack (30) for an electrically powered vehicle is mounted in the center of the vehicle and maintaining a low center of gravity (see paragraph [0035]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have placed the battery packs as discloses in Holland in the center lower part of the chassis of Johnson when Johnson is electrically powered to keep the center of gravity lower and more centered as suggested by Holland. Placing the battery packs in the location suggested by Holland on Johnson would have yielded predictable results. 
Regarding claim 9, Johnson discloses a second traverse member (cross member near 14 in Figure 3) that extends between the left member and the right member, the second traverse member is parallel to the rear member, the second traverse member is smaller in length than the first traverse member (see Figure 3).
Regarding claim 10, Johnson discloses a third traverse member (cross member near 76 in Figure 3) that extends between the left member and the right member, the third traverse member is parallel to the rear member, the third traverse member is smaller in length than the second traverse member (see Figure 3).
Regarding claim 11, Johnson discloses a first leg, a second leg, and a third leg, wherein the first leg, the second leg, the third leg, and a portion of the rear member form a square or rectangular shape tail portion (see Modified Figure 3 above).
Regarding claim 12, Johnson discloses a first support member (near 38) and a second support member (near 38’) those extend between the first traverse member and the rear member, the first support member and the second support member are parallel to each other and perpendicular to the rear member (see Figure 3).
	Regarding claim 13, Johnson discloses the tail portion (back of Figure 3) is configured to mount a rear-drive unit (54) of the vehicle, and the front member is configured to mount a single front steering wheel (20, see Figure 2).
	Regarding claim 14, Johnson discloses the vehicle is an electric vehicle (see col. 3, lines 4-18), the vehicle having a single front wheel (20) and two rear wheels (24; see Figure 2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art cited on the attached PTO-892 includes various frame structures for vehicles, specifically 3-wheeled vehicles and electric vehicles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tiffany L. Webb whose telephone number is (571)272-3950. The examiner can normally be reached M-F: 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571)272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.L.W./Examiner, Art Unit 3616          

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616